EXHIBIT 10.2
(DELTA LOGO) [g19787g1978700.gif]          

Michael H. Campbell     Executive Vice President   October 31, 2008 HR, Labor &
Communications    

[Name/Address]
Dear [Name]:
I am pleased to confirm our verbal offer of employment for the position of
[POSITION] of Delta Air Lines, Inc. (“Delta” or the “Company”). Your active
employment with Delta will begin on the closing date of the merger between
Nautilus Merger Corporation, a wholly owned subsidiary of Delta, and Northwest
Airlines Corporation (such transaction referred to as the “Merger”, and your
active employment commencement date referred to as the “Delta Transfer Date”).
The following information generally summarizes the terms of our offer.
ANNUAL COMPENSATION
Your base salary will be $[AMOUNT] per annum, payable in accordance with the
usual payment practices of the Company except that for convenience purposes
only, regardless if your Delta Transfer Date is prior to January 1, 2009, you
will be paid from the Northwest Airlines Inc. (“NWA”) payroll through at least
that date.
You will participate in Delta’s 2009 Management Incentive Plan (the “MIP”)
according to the terms of the MIP as in effect from time to time. As [POSITION]
at Delta, your Target MIP Award for 2009 will be [PERCENTAGE] % of your annual
base salary.
LONG-TERM COMPENSATION
As soon as practicable after the Delta Transfer Date, and subject to your
execution of the underlying award agreement offered to you by Delta, you will
receive an equity-based award under Delta’s 2007 Performance Compensation Plan
(the “Performance Plan”) consisting of (1) [NUMBER] shares of restricted Delta
common stock; and (2) a stock option to purchase up to [NUMBER] shares of Delta
common stock (the restricted stock and the stock option collectively referred to
as the “Merger Equity Award”). Subject to your continued employment with Delta
and the terms and conditions set forth in the award agreement, the Merger Equity
Award will generally vest as follows:
20% May 1, 2009;
20% November 1, 2009;
20% May 1, 2010; and
40% November 1, 2011.
Delta Air Lines, Inc., Post Office Box 20706, Atlanta, GA 30320-6001, U.S.A

 



--------------------------------------------------------------------------------



 



In addition to the Merger Equity Award, you will also be eligible to participate
in Delta’s 2009 Long-Term Incentive Program (the “2009 LTIP”) as in effect from
time to time. The value of your target award opportunity under the 2009 LTIP
will be $[XXX]. Subject only to final approval of plan language by the Personnel
& Compensation Committee of the Board (the “P & C Committee”), half of the
shares subject to the target award opportunity will be time-based restricted
stock and half will be cash-settled performance shares. Subject to your
continued employment with Delta and the terms and conditions set forth in the
award agreement, as well as final P & C Committee approval: (a) the restricted
stock will vest in two equal installments on the first and second anniversaries
of the grant date; and (b) the performance shares will vest at the end of a two
year performance period and will be paid out within the range of 0% to 200%
depending on whether we meet or exceed our performance goals.
WITHHOLDING OBLIGATIONS
All consideration provided by Delta shall be provided subject to withholding and
other federal, state and local taxes and deductions as provided by law.
GENERAL BENEFITS
Although you will be employed by Delta as of the Delta Transfer Date, for
convenience purposes, you will not be eligible for Delta’s broad based benefit
programs, including health, dental, disability, survivor, retirement, (including
any payments under Delta’s restoration program) and paid time off until
January 1, 2009. Through December 31, 2008, you will continue to be eligible to
participate in the benefit plans and programs that were offered to you by NWA
immediately prior to the Delta Transfer Date.
Except as noted below with respect to the Delta Air Lines, Inc. Officer and
Director Severance Plan (“O&D Severance Plan”), or any successor thereto, you
also will generally be entitled to such benefits as are provided to officers of
the Company employed on or after the Delta Transfer Date, including free and
reduced rate travel, financial planning assistance, an annual executive physical
and similar programs as such benefits exist from time to time.
If applicable, you will be eligible for a relocation benefit as provided under
the terms of the Delta Officer Relocation Program. A summary of these benefits
is included as Exhibit A. This policy has certain payback provisions if your
employment terminates within two years of the date of your actual relocation.
SPECIAL TRAVEL BENEFITS AT TERMINATION
Upon your termination of employment from Delta at any time for any reason other
than for Cause (as defined in Exhibit B), you will have a right to participate
in the Delta UATP Travel Program (the “UATP Program”) for life according to the
terms of the UATP Program in effect as of the Delta Transfer Date. This
contractual right is further defined and explained in Exhibit C. For your
convenience, I have included an execution copy of the agreement in Exhibit C

              Delta Air Lines, Inc., Post Office Box 20706, Atlanta, GA
30320-6001, U.S.A    

2



--------------------------------------------------------------------------------



 



granting this contractual right. You should sign and return this execution copy
along with your signed copy of this letter. You should also note that in order
to be eligible for this benefit, you must agree to sign a release containing
certain non-compete, non-solicit, and similar other covenants at the time your
employment with Delta terminates.
RETENTION PAYMENT AND WAIVER OF RIGHTS UNDER CERTAIN NWA AGREEMENTS
Delta acknowledges that, pursuant to your Management Compensation Agreement with
NWA dated as of                                         ,                     
(as amended) (the “Agreement”), and pursuant to the terms of certain other NWA
programs, including the Key Employee Annual Cash Incentive Program, as amended,
(the “KEACIP”) and the 2003 Long Term Cash Incentive Plan, as amended, (the
“2003 LTIP”) upon the termination of your employment with NWA under certain
circumstances, you would be entitled to the severance payments and benefits set
forth in your Agreement, the KEACIP and the 2003 LTIP. By signing below, and in
partial exchange for this offer of employment and the benefits provided pursuant
to this letter, you agree to waive all rights and benefits under the Agreement,
the KEACIP and the 2003 LTIP, regardless of whether such rights are vested or
unvested and you will receive the following payments instead (none of which
shall be considered earnings for purposes of any Delta sponsored benefit plan,
and which, for convenience purposes only, will be paid from the NWA payroll):

  (a)   Subject to Delta’s receipt, promptly following the Delta Transfer Date,
of a Waiver and General Release in a form substantially similar to Exhibit D
(the “Release”), signed and not revoked by you during the revocation period set
forth in the Release, you will receive a retention payment (the “Retention
Payment”) in the amount of the lump sum cash severance payment set forth in
Section       of your Agreement promptly following the end of such revocation
period. In the event that, prior to the [first] [second] anniversary of the
Delta Transfer Date, you voluntarily terminate your employment with Delta
(including due to retirement) other than due to disability or for “Good Reason”
as defined in Exhibit E, or your employment is terminated by Delta for Cause (as
defined in Exhibit B), then you will be obligated to re-pay to Delta an amount
equal to the product of the Retention Payment multiplied by a fraction, the
numerator of which is the number of days during the period commencing on the
effective date of your termination of employment and ending on the (first)
(second) anniversary of the Delta Transfer Date and the denominator of which
is(365) (730) (the “Repayment Amount”). In such event, you must pay the
Repayment Amount to Delta within ten days following the termination of your
employment, and Delta shall be entitled to set-off all or a part of the
Repayment Amount against any amounts otherwise owed to you by Delta or any
affiliate of Delta. Anything in this paragraph (a) and Exhibit E
notwithstanding, if following the Merger, your office is relocated by more than
50 miles, and you voluntarily terminate your employment rather than relocate,
you will not owe any Repayment Amount.

              Delta Air Lines, Inc., Post Office Box 20706, Atlanta, GA
30320-6001, U.S.A    

3



--------------------------------------------------------------------------------



 



  (b)   An amount equal to your 2008 KEACIP payment at target payable no later
than December 31, 2008.     (c)   An amount equal to your 2007-2008 award under
the 2003 LTIP at the greater of (a) 100%; or (b) the applicable percent payout
determined as if the performance period were 1/1/07 through 9/30/08 rather than
1/1/07 through 12/31/08, but in either case payable no later than December 31,
2008.     (d)   An amount equal to your 2008-2009 award under the 2003 LTIP at
100% payable no later than December 31, 2008.

If applicable, you will also receive payments described in Exhibit F.
PARTICIPATION IN SEVERANCE PLANS
In the event your employment with Delta is terminated for any reason prior to
the [second] [third] anniversary of the Delta Transfer Date, you will not be
eligible to participate in the O&D Severance Plan, any successor thereto, or any
other severance plan or program sponsored by Delta and you will not be entitled
to any severance payments or benefits in connection with your termination of
employment. After such time, and subject to your continued employment, you will
participate in the O&D Severance Plan or its successor in accordance with the
terms of the O&D Severance Plan, as it may be amended from time to time. This
section shall not be construed to provide any rights to continued employment.
IN CONCLUSION
Except as otherwise provided in this letter of agreement, your employment with
Delta will be subject to Delta’s standard policies and will be governed by the
terms and conditions of the Human Resources Policies, as may be amended from
time to time hereafter. Anything to the contrary herein notwithstanding, nothing
herein is intended to provide any rights to continued employment. This letter of
agreement supersedes any prior discussions and documentation concerning your
compensation or benefit arrangements with the Company.
If the terms outlined reflect your understanding of our agreement and you accept
employment based on these terms, please indicate your acceptance by signing the
two original letters of agreement provided. Please keep one letter of agreement
for your records and return the other to me.
[NAME], we are extremely pleased to have you on the Delta senior leadership team
and we look forward with great pleasure to your contribution to making us the
world’s premier airline.
Mary Steele, our director of compensation programs, is available to assist you
on questions regarding your compensation package. Mary’s direct line is
404-715-6333.

              Delta Air Lines, Inc., Post Office Box 20706, Atlanta, GA
30320-6001, U.S.A    

4



--------------------------------------------------------------------------------



 



Sincerely,

     
 
[NAME]
   
 
   
 
   
 
Date
   

              Delta Air Lines, Inc., Post Office Box 20706, Atlanta, GA
30320-6001, U.S.A    

5



--------------------------------------------------------------------------------



 



List of Exhibits
Exhibit A — Summary of Delta Officer Relocation Package and Addendum thereto
Exhibit B – Definition of Cause
Exhibit C – Retired Officer Merger Travel Benefit Agreement (enclosed execution
copy to be signed now; Release form attached to Agreement to be signed in
future)
Exhibit D – Form of Waiver and Release for Retention Payment (to be signed when
letter signed)
Exhibit E – Definition of Good Reason
Exhibit F – Additional Payment (Excise Tax protection)

              Delta Air Lines, Inc., Post Office Box 20706, Atlanta, GA
30320-6001, U.S.A    

6



--------------------------------------------------------------------------------



 



EXHIBIT A
Quick Reference Guide
Delta Relocation Policy – Current / New Hire Officer
This table summarizes the benefits provided in your relocation program. Use this
information as a quick reference guide, but be sure to review the full details
of each policy section for complete information. All provisions of this policy
expire 12 months from your effective date of transfer.

      BENEFIT   DESCRIPTION
Pass Travel
  4 PS-F RT (company officer & spouse* – house hunting)
 
  1 PS-F OW (company officer & spouse* – enroute travel if not driving)
 
  1 PS-Y OW (all other family members – enroute travel if not driving)
 
   
Home Finding
  Reimbursement of home finding expenses
 
   
Temporary Living
  Reimbursement of temporary living expenses for up to 6 months dependent upon
needs
 
   
Household Goods Move
  Move all personal effects
 
   
Storage
  Storage up to 12 months / delivery from storage to permanent residence
 
   
Personal Vehicles
  Options:  
 
  1. Shipment of personal vehicles
 
  2. Published mileage allowance to drive
 
   
Insurance
 
•   Household Goods: Repair/replacement value coverage provided in addition to
van line coverage
 
 
 
•    Vehicles Shipped: Up to $50,000 depreciated value each
 
   
COMAT
  Delta Air Cargo – 1 shipment up to 500 pounds
 
   
Enroute Travel to
Your New Location
(Household Goods in
Transit)
  Actual and reasonable expenses, lodging / meals – family coverage. If driving,
mileage allowance is equivalent to rate the IRS authorizes for company business
travel or 1 PS-OW pass
 
   
Lease Cancellation
  Actual cost to break lease
 
   
Home Selling Costs
  Options:  
 
  Via Third-Party Relocation Firm (60 days mandatory marketing of home, followed
by buy out option based on average appraised value if unsold).

or  
 
  Direct reimbursement of home sale cost.
 
   
New Home Purchase
Closing Costs
  Buyer closing costs / maximum two mortgage discount points
 
   
Tax Information
  Tax gross-up of taxable relocation costs

 

*   Benefit applies to married or same-sex partner couples

      (DELTA LOGO) [g19787g1978701.gif]   Delta Relocation Policy — Officer
10/08          

 



--------------------------------------------------------------------------------



 



Exhibit A (continued)
Loss on Sale Protection Addendum
Officers
In addition to the relocation provisions contained on the Quick Reference Guide,
you are being offered financial assistance to offset a portion of the Loss on
Sale you may incur as a result of the sale of your primary residence. Parameters
include:

  –   Total Loss on Sale (TLOS) will be calculated as your final selling price
minus the original price you paid when you initially purchased your home. It
does not include improvements made to your home since you have owned it.     –  
100% of the TLOS will be paid by Delta, up to $100,000     –   This payment will
be grossed up so that your net amount received reflects a full TLOS amount     –
  Additional terms may apply based on applicable tax law.

Example where cap does not apply:
You purchased your home for $600,000 and sold the home for $520,000. This
represents a TLOS of $80,000. Delta will reimburse your $80,000 TLOS in addition
to the other reimbursements detailed on the Quick Reference Guide.
Example where cap does apply:
You purchased your home for $600,000 and sold the home for $480,000. This
represents a TLOS of $120,000. Delta will reimburse $100,000 of your TLOS and
you will be responsible for the remaining $20,000 shortfall.
This document is not intended to represent a permanent change to Delta’s
relocation policy and is being offered, individually, as a result of the merger
of Delta Air Lines and Northwest Airlines.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Definition of Cause
Cause means a person’s:

  (i)   continued, substantial failure to perform his duties with Delta or any
entity that, directly or indirectly, controls or is controlled by or under
common control with Delta (an “Affiliate”) (other than any such failure
resulting from incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to the person which identifies
the manner in which Delta or an Affiliate believes that the person has not
performed his duties, or     (ii)   misconduct which is economically injurious
to Delta or to any Affiliate, or     (iii)   conviction of, or plea of guilty or
no contest to, a felony or any other crime involving moral turpitude, fraud,
theft, embezzlement or dishonesty, or     (iv)   material violation of any
material Delta or Affiliate policy or rule regarding conduct, which policy or
rule has been communicated in writing to the person.

A person shall have a least ten (10) business days to cure, if curable, any of
the events (other than clause (iii)) which could lead to his termination for
Cause. For any person who is an Executive Vice President or more senior
executive of Delta, a termination for Cause must be approved by a 2/3 vote of
the entire board of directors of Delta.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
DELTA AIR LINES, INC.
RETIRED OFFICER MERGER TRAVEL BENEFIT AGREEMENT
[DATE]
[Name]
The purpose of this Agreement (the “Agreement”) is to provide you (subject to
the terms of the Agreement and subject to your accepting employment with Delta
Air Lines, Inc. (“Delta”)) with vested rights to certain complimentary leisure
travel benefits described below (the “Retired Officer Merger Travel Benefits”)
on Delta and certain Delta Connection Carriers following your termination of
employment. The terms of this Agreement are more fully set forth below.
1. Eligibility. You will be eligible to receive the Retired Officer Merger
Travel Benefits upon your employment with Delta. Eligibility for the Retired
Officer Merger Travel Benefits will terminate upon your termination of
employment at any time for “Cause” (as that term is defined in Attachment A) or
your death. You must also enter into an agreement with Delta at or before the
time your employment terminates which contains certain non competition, non
solicitation and confidentiality covenants for the benefit of Delta, as well as
a general release of claims against Delta. The form of such agreement will be
substantially in the form attached as Attachment B. Continued eligibility for
the Retired Officer Merger Travel Benefits will also be subject to compliance
with rules and regulations applicable to all participants in the Delta UATP
Travel Program, both active and retired, as they may change from time to time in
Delta’s sole discretion. These rules may include, but are not limited to, age
limitations for first class travel, dress restrictions, forfeiture of all travel
benefits for gross misconduct and other generally applicable restrictions.
Violation of these rules could result in suspension or termination of the
Retired Officer Merger Travel Benefits granted under this Agreement. If Delta
modifies the UATP Travel Program for all active and retired participants in such
a way that the overall value of the UATP Travel Program to the participants
remains unchanged, but is provided in a fundamentally different structure, e.g.
the UATP system is modified such that continued use of such system is no longer
practical, or the use of allowances is no longer practical, Delta may make such
modifications to this Agreement as are minimally required to conform with such
structure, but in any event, after such modifications, the complimentary leisure
travel benefits provided to you thereafter will be substantially equivalent to
the Retired Officer Merger Travel Benefits. Provided however, the previous
sentence shall in no event be construed to allow you to liquidate or exchange
the Retired Officer Merger Travel Benefits for any other benefit.
2. Retired Officer Travel Benefits. Subject to paragraph 1 above, as of your
employment date, you will be vested in and eligible for your lifetime for those
complimentary leisure travel benefits in effect under the Delta UATP Travel
Program for someone who retires on the day after the merger between Nautilus
Merger Corporation, a wholly owned subsidiary of Delta, and Northwest Airlines
Corporation is consummated (the “Merger Date”). Eligibility for the Retired
Officer Merger Travel Benefits shall commence upon your termination of
employment and you will be vested in and eligible for these benefits regardless
of your age and years of service at the time your employment terminates and,
except for a termination for Cause as defined above or your death, regardless of
the reason for your termination. Although you will also be eligible for any
improvements to Delta’s UATP Travel Program between the Merger Date and your
termination of employment, such improvements will not be vested, and are subject
to modification in Delta’s sole discretion at any time, including after your
termination of employment.
3. Allowances. The current annual Tax Reimbursement and Friends & Family
allowances (the “Allowances”) for officers are set forth in Attachment C. After
your termination of employment (and subject to paragraph 1 above), you will be
vested in the annual Allowances set forth in Attachment C based on your job
position at the Merger Date. You will receive new annual Allowances each year;
however there will be no “carryover” of any unused Allowance to any subsequent
year. The same calculations Delta applies to decrement the Allowances provided
to active officers as they may change from time to time in Delta’s sole
discretion will apply to the Allowances provided to you under this Agreement.
Any unused portion of your

 



--------------------------------------------------------------------------------



 



annual Allowances will be forfeited as of 12:00 midnight on October 31st of each
year and your new annual allowances will become available for your use on
November 1st of each year. Delta may, in its sole discretion, change the
beginning and ending date of the annual Allowance period if it determines such
change is necessary to avoid adverse tax consequences to you or the Company.
4. Amendment. Delta may unilaterally modify this Agreement after the Merger Date
if such amendment is necessary to avoid the imposition of excise taxes on you
under Section 409A of the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder, or any other statute or regulation
which would result in adverse tax treatment of the Retired Officer Merger Travel
Benefits, but only to the extent necessary to comply with such statute or
regulation or to avoid such excise tax or adverse tax treatment. Otherwise, this
Agreement may not be amended or modified except by written agreement signed by
you and Delta.
5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws of that State.
6. Entire Agreement. This Agreement, together with the terms of the Delta UATP
Travel Program applicable to retired officers as in effect on the Merger Date
(the terms of which are made a part of this Agreement and are incorporated into
this Agreement by reference), constitutes the entire agreement between you and
Delta with respect to your post-employment travel benefits (except for any space
available travel benefits that may be available to you as a retiree).
7. Successors and Assigns. This Agreement will be binding upon any successor,
assignee, purchaser or transferee of Delta.
8. Acceptance. If you agree to all of the terms of this Agreement, sign and date
the Agreement where indicated below and return an original signed version of
this Agreement to Mary Steele, either by hand or by mail to Department 936, P.O.
Box 20706, Atlanta, Georgia 30320.
You and Delta, each intending to be bound legally, agree to the matters set
forth above by signing this Agreement, all as of the date set forth below.

                  DELTA AIR LINES, INC.    
 
           
 
  By:        
 
     
 
Name: Michael H. Campbell    
 
      Title: EVP— HR, Labor & Communications    
 
                PARTICIPANT      
 
                          [NAME]    
 
                            Date:    

2



--------------------------------------------------------------------------------



 



Attachment A
Definition of Cause
     Cause means a person’s:

  (i)   continued, substantial failure to perform his duties with Delta or any
entity that, directly or indirectly, controls or is controlled by or under
common control with Delta (an “Affiliate”) (other than any such failure
resulting from incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered the person which identifies the
manner in which Delta or an Affiliate believes that the person has not performed
his duties, or     (ii)   misconduct which is economically injurious to Delta or
to any Affiliate, or     (iii)   conviction of, or plea of guilty or no contest
to, a felony or any other crime involving moral turpitude, fraud, theft,
embezzlement or dishonesty, or     (iv)   material violation of any material
Delta or Affiliate policy or rule regarding conduct, which policy or rule has
been communicated in writing to the person.

A person shall have a least the (10) business days to cure, if curable, any of
the events (other than clause (iii)) which could lead to his termination for
Cause. For any person who is an Executive Vice President or more senior
executive of Delta, a termination for Cause must be approved by a 2/3 vote of
the entire board of directors of Delta.

 



--------------------------------------------------------------------------------



 



Attachment B
SEPARATION AGREEMENT AND GENERAL RELEASE
     1. Agreement. I, [NAME], the undersigned and individual named on the
signature page hereto, wish to accept the benefits being offered by Delta Air
Lines, Inc. (“Delta”) under the Delta Air Lines, Inc. retired officer travel
program that were described in a letter to me dated ___which benefits were
approved by the Personnel & Compensation Committee of the Board of Delta (such
benefits referred to hereinafter as the “Merger Travel Benefits”). I acknowledge
I have carefully reviewed the provisions of the Merger Travel Benefits, as well
as this Separation Agreement and General Release (“Agreement”). I believe both
the Agreement and the Merger Travel Benefits are in my best interest and I
acknowledge entering into this Agreement voluntarily and without coercion.
     2. Merger Travel Benefits. In exchange for voluntarily executing and
returning this Agreement to Delta, Delta will provide me with the Merger Travel
Benefits. I acknowledge and agree that Delta will have no obligation under this
Agreement to provide me with any other benefits in connection with my employment
relationship with Delta, or the termination of that relationship, except as
described herein. This provision shall have no impact on my rights under any
other separation agreement to which I am a party.
     3. General Waiver and Release. In exchange for the benefits that Delta is
providing under this Agreement, I hereby agree as follows:
          a. Except for the rights and obligations provided by or arising under
this Agreement, the Delta Retirement Plan, the Delta Family-Care Savings Plan,
the Delta Air Lines, Inc. 2007 Performance Compensation Plan, Delta’s vacation
and Paid Personal Time policy regarding the eligibility of departing employees
to receive payment for unused, earned vacation or Paid Personal Time, or any
right I may have to indemnification by Delta, I hereby release, acquit,
withdraw, retract and forever discharge any and all claims, causes of action in
law or in equity, suits, judgments, debts, liens, contracts, agreements,
promises, liabilities, demands, damages, losses, costs, expenses, or disputes,
known or unknown, fixed or contingent, which I now have or may have hereafter,
directly or indirectly, personally or in a representative capacity, against
Delta, Northwest Airlines Corporation, Northwest Airlines, Inc., including their
predecessors and successors, and their subsidiaries and affiliates and all of
each entity’s respective current and former administrators, fiduciaries,
parents, subsidiaries, plans, affiliates, members of the Boards of Directors,
officers, directors, shareholders, representatives, agents, employees, plan
administrators, contractors, and all persons acting through or in connection
with Delta, Northwest Airlines Corporation, Northwest Airlines, Inc. or their
current and former predecessors, successors, subsidiaries, and affiliates (each
a “Released Party” and collectively the “Released Parties”) by reason of any
matter, conduct, claim, event, act, omission, cause or thing whatsoever, from
the beginning of time to, and including, the date of execution of this
Agreement. This general release includes, but is not limited to, all claims,
manner of actions, and causes of action, known or unknown, fixed or contingent,
which arise under Title VII of the Civil Rights Act of 1964, as amended; The Age
Discrimination in Employment Act of 1967, as amended; The Americans with
Disabilities Act of 1990; The Rehabilitation Act of 1973, as amended; The Worker
Adjustment and Retraining Notification Act; 42 U.S.C. §§ 1981 through 1988; the
Employee Retirement Income Security Act of 1974, as amended; Executive Order
11246, as amended; the Equal Pay Act of 1963, as amended; any federal, state, or
local statute, ordinance, or regulation providing protection for employees who
report suspected violations of law or regulation; any other federal, state or
local statute, ordinance, or regulation respecting discriminatory hiring or
employment practices based on protected class status or respecting any other
employment practices requirements or protections (except for wage or leave
benefits that may not be waived); common law claims of intentional or negligent
infliction of emotional distress, defamation, negligent hiring, breach of
contract, quasi-contract or implied-in-law contract, breach of the covenant of
good faith and fair dealing, promissory estoppel, negligence, or wrongful
termination of employment; and all other claims of any type or nature, including
any

2



--------------------------------------------------------------------------------



 



claim in contract or tort, and any claim for equitable relief, money damages
(including compensatory and punitive damages) and attorneys’ fees and costs
associated with any such alleged claim. All the forgoing terms in this
Subsection (a) of this Section are hereinafter referred to individually and in
the aggregate as the “General Release”. I understand and intend that this
General Release shall discharge all claims against the Released Parties to the
extent permitted by law, but shall not discharge claims arising out of any
events which may occur after the date of execution of this Agreement.
          b. I acknowledge, agree and hereby stipulate to the following:
(i) during my employment with Delta, I was allowed to take all leave and
afforded all other rights to which I was entitled under the Family and Medical
Leave Act (“FMLA”), the Uniformed Services Employment and Reemployment Rights
Act (“USERRA”), or any other applicable federal, state, or local law providing
for an employee’s leave of absence for medical, family, civic, child-care,
parental, military service, court, or volunteer related reasons (“Leave Law”);
and (ii) Delta has not in any way interfered with, restrained, or denied my
exercise of (or attempt to exercise) any right under the FMLA, the USERRA, or
any other applicable federal, state, or local Leave Law, nor terminated or
otherwise discriminated against me for exercising (or attempting to exercise)
any such rights.
          c. Except as specifically provided in this Agreement, I acknowledge,
agree and hereby stipulate to the following: (i) in connection with my
employment with Delta and subsequent separation from employment, I have been
paid all wages, commissions, compensation, accrued time-off, benefits, and other
amounts that I am or was owed under the Fair Labor Standards Act (“FLSA”), or
any other applicable federal, state, or local law or regulation providing for
the payment of wages, commissions, compensation, accrued time-off, and benefits
(“Wage Law”); and (ii) I am not owed any back-pay, damages, penalties, or any
other amounts due under the FLSA, or any other applicable federal, state, or
local Wage Law.
          d. I understand that this General Release shall discharge all claims
against the Released Parties to the extent permitted by law, but shall not
prohibit me from filing a charge or claim with any local, state, or federal
administrative agency or cooperating in any investigation conducted by any
local, state, or federal administrative agency to the extent that filing such
charge or claim or cooperation with the investigation by any governmental agency
cannot be waived by me as a matter of law. Nevertheless, I understand and agree
that through this General Release I waive all claims and rights to monetary or
other recovery for any legal claims against Released Parties to the fullest
extent permitted by law.
          e. Except as necessary to enforce the terms of this Agreement and
subject to Subsection (d) of this Section, I agree that neither I, nor anyone
acting on my behalf, will sue any Released Party based on any claim released
under this Agreement. In the event that I sue, or anyone acting on my behalf
sues, any Released Party based on any claim released under this Agreement, I
will hold each Released Party harmless from any claim asserted in such lawsuit,
as well as all costs and expenses, including attorneys’ fees, arising from the
defense of such claim, and will accept no payment or other benefit as a result
of such lawsuit or any settlement thereof..
          f. I execute this Agreement with full knowledge and understanding that
there may be issues, actions, claims, and matters that are not now known by me
and that any payment or benefits conferred in consideration of this Agreement
are accepted as final. I execute this Agreement understanding and acknowledging
the significance and consequences of waiving such unknown issues, actions,
claims, and matters. Thus, for the purpose of implementing a full and complete
release and discharge of the Released Parties, I hereby expressly acknowledge
that the General Release set forth in Subsection (a) of this Section is intended
to and does include and discharge, without limitation, all issues, actions,
claims, and matters that I do not know about, or suspect to exist, at the date
of the execution of this Agreement and that this Agreement contemplates the
extinguishment of all such issues, actions, claims, and matters.

3



--------------------------------------------------------------------------------



 



          g. I represent and agree that I am not aware of any acts committed by
the Released Parties that violate any federal, state, or local statute, code,
ordinance, regulation, or any other applicable law.
     4. No Admissions. This Agreement is not to be construed in any way as an
admission by any of the Released Parties that they have violated any federal,
state, or local statute, ordinance, regulation, or violated any Delta policy.
     5. ADEA Waiver. I understand that there may be numerous, valuable rights
under federal, state and local, including rights under the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq. (“ADEA”), which I
am waiving by executing this Agreement. In connection with this and regardless
of ADEA coverage, I hereby certify that:
          a. This Agreement is written in a manner that is understandable to me.
          b. I am receiving valuable consideration under this Agreement to which
I would not otherwise be entitled.
          c. Participation in the Merger Travel Benefits constitutes full, fair,
and adequate consideration for the affirmations, waivers, releases, discharges,
and other agreements made by me in this Agreement.
          d. I have been advised in writing to consult with an attorney prior to
executing this Agreement.
          e. I understand that this Agreement is a general release of Delta and
the other Released Parties from any past or existing claim or potential claim,
known or unknown, including any claim or potential claim relating to my
employment relationship with Delta, and termination of that relationship.
          f. I have been given a period of forty-five (45) days in which to
review this Agreement and to consult with an attorney, accountant, tax advisor,
spouse, or any other person. I have either used this full forty-five (45) day
period to consider this Agreement, or have voluntarily chosen to execute this
Agreement before the end of that period.
          g. I understand I have seven (7) calendar days after signing this
Agreement to revoke this Agreement (the “Revocation Period”). To revoke this
Agreement, I must notify Delta of the intent to revoke through a signed
statement delivered to Robert L. Kight, Delta Air Lines, Inc., ATG Department
948, 1030 Delta Blvd., Atlanta, Georgia 30354-6001, or to such other person and
address as Delta may designate in writing, on or before the last day of the
Revocation Period. I acknowledge that this Agreement will not take effect until
the day after the Revocation Period has expired, provided that I have not
exercised my revocation right. If I revoke this Agreement, it shall immediately
be void and of no further force or effect and I will not be eligible to
participate in the Merger Travel Benefits referred to in Section 1 of this
Agreement; otherwise, this Agreement will be fully effective and enforceable as
of the day after the Revocation Period.
          h. I have not been coerced in any way to execute this Agreement.
     6. Return of Property. I agree that all property belonging to Delta,
including records, files, memoranda, reports, personnel information (including
benefit files, training records, customer lists, operating procedure manuals,
safety manuals, financial statements, price lists and the like), relating to the
business of Delta, which I have come in contact with in the course of my
employment (hereinafter “Delta’s Materials”) shall, as between the parties
hereto, remain the sole property of Delta. I hereby warrant that I have returned
all originals and copies of Delta’s Materials to Delta.

4



--------------------------------------------------------------------------------



 



     7. Cooperation. I agree that I shall, to the extent requested in writing
and reasonable under the circumstances, cooperate with and serve in any capacity
requested by Delta in any pending or future litigation in which Delta has an
interest, and regarding which I, by virtue of my employment with Delta, have
knowledge or information relevant to the litigation. Delta shall reimburse me
for reasonable and necessary out-of-pocket expenses that I incur in connection
with such cooperation.
     8. Trade Secrets. I hereby acknowledge that during the term of my
employment with Delta, I had access to and acquired knowledge of secret,
confidential and proprietary information regarding, Delta and its business that
fits within the definition of “trade secrets” under the law of the State of
Georgia, including, without limitation, information regarding Delta’s present
and future operations, its financial operations, marketing plans and strategies,
alliance agreements and relationships, its compensation and incentive programs
for employees, and the business methods used by Delta and its employees, and
other information which derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy (each, a “Trade Secret”). I hereby agree that, for so long
as such information remains a Trade Secret as defined by Georgia law, I will
hold in a fiduciary capacity for the benefit of Delta and shall not directly or
indirectly make use of, on my own behalf or on behalf of others, any Trade
Secret, or transmit, reveal or disclose any Trade Secret to any person, concern
or entity. Nothing in this Agreement is intended, or shall be construed, to
limit the protections of any applicable law protecting trade secrets.
     9. Confidential or Proprietary Information. I further agree that I will
hold in a fiduciary capacity for the benefit of Delta, and, during the two-year
period beginning on the date I sign this Agreement (the “Effective Date”), shall
not directly or indirectly use or disclose, any Confidential or Proprietary
Information, as defined hereinafter, that I may have acquired (whether or not
developed or compiled by me and whether or not I was authorized to have access
to such Confidential or Proprietary Information) during the term of, in the
course of, or as a result of my employment by Delta. Subject to the provisions
set forth below, the term “Confidential or Proprietary Information” as used in
this Agreement means the following secret, confidential and proprietary
information of Delta not otherwise included in the definition of Trade Secret:
all marketing, alliance, advertising and sales plans and strategies; all pricing
information; all financial, advertising and product development plans and
strategies; all business development plans and strategies; all compensation and
incentive programs for employees; all alliance agreements, plans and processes;
all plans, strategies, and agreements related to the sale of assets; all third
party provider agreements, relationships, and strategies; all business methods
and processes used by Delta and its employees; all personally identifiable
information regarding Delta employees, contractors and applicants; and all lists
of actual or potential customers or suppliers maintained by Delta. The term
“Confidential and Proprietary Information” does not include information that has
become generally available to the public by the act of one who has the right to
disclose such information. Nothing in this Agreement is intended, or shall be
construed, to limit the protections of any applicable law protecting
confidential or proprietary information.
     10. Employee Non-Solicitation Agreement. During the one-year period
following the Effective Date, I will not directly or indirectly (on my own
behalf or on behalf of any other person, company, partnership, corporation or
other entity), employ or solicit for employment any individual who is a
management or professional employee of Delta for employment with any entity or
person other than Delta or its subsidiaries or solicit, encourage or induce any
such person to terminate their employment with Delta and its subsidiaries. The
restrictions set forth in this Section shall be limited to those Company
management or professional employees who: (i) were employed by Delta during my
employment in a supervisory or administrative job; and (ii) with whom I had
material professional contact during my employment with Delta.
     11. Non-Competition Agreement. During the one-year period following the
Effective Date, I will not on my own behalf or on behalf of any person, firm,
partnership, association, corporation or business organization, entity or
enterprise, provide the same or substantially similar services, as an

5



--------------------------------------------------------------------------------



 



employee, consultant, partner, or in any other capacity, to any of the following
entities, which I hereby acknowledge are all competitors of Delta: AMR
Corporation, American Airlines, Inc., Continental Airlines, Inc., Southwest
Airlines Co., UAL Corporation, United Air Lines, Inc., US Airways Group, Inc.,
US Airways, Inc., JetBlue Airways Corporation, AirTran Holdings, Inc., or
AirTran Airways, Inc., (individually and collectively, the “Competitor”). This
restriction shall only apply to the extent that I may not provide services to
the Competitor: (a) while working within a fifty (50) mile radius of the city
limits of Atlanta, Georgia; or (b) while working out of or within a fifty
(50) mile radius of the corporate headquarters or a major hub operation of the
Competitor.
     12. No Statements. I agree that I will not make any oral or written
statement to the news media, in any public forum, or to any business competitive
with Delta, concerning any actions or inactions by Delta, or any of its present
or former subsidiaries or affiliates or any of its present or former officers,
directors or employees, relative to Delta’s compliance with any state, federal
or local law or rule. I further agree that I will not make any oral or written
statement or take any other action which disparages or criticizes Delta, or any
of its present or former subsidiaries or affiliates or any of its present or
former officers, directors or employees, including, but not limited to any such
statement which damages Delta’s good reputation or impairs its normal
operations. I further agree that I will not initiate or solicit claims against
Delta, or otherwise directly or indirectly encourage or support any claim that
has been or in the future is asserted by a third party against Delta.
     13. Confidentiality of Agreement. Subject to the provisions of Subsection
3(d), I agree that the nature, terms, conditions, and substance of this
Agreement are strictly confidential and shall be kept confidential by me and all
of my attorneys and family members and shall not be disclosed at any time to any
other person or entity whomsoever without the prior written consent of Delta,
except as to the settlement amounts which may be disclosed solely: (a) as
necessary in the course of preparing and filing appropriate tax returns or
dealing with federal or state taxing authorities; and (b) in the performance of
personal or business financial planning. In addition, any term hereof may be
disclosed during any lawsuit or other proceeding brought to enforce the terms of
this Agreement or as required pursuant to legal subpoena or court order. I agree
that upon the receipt of a subpoena or other legal request for information
contained in or regarding the nature, terms, conditions, or substance of this
Agreement, I shall, within five (5) days, notify Delta in writing of such
request and shall give Delta the opportunity to object to the disclosure of such
information before responding to any such request.
     14. Arbitration. I hereby agree that except as expressly set forth below,
all disputes and any claims arising out of or under or relating to this
Agreement, including without limitation any dispute or controversy as to the
validity, interpretation, construction, application, performance, breach or
enforcement of this Agreement or any of its terms, shall be submitted for, and
settled by, mandatory, final and binding arbitration in accordance with the
Commercial Arbitration Rules then prevailing of the American Arbitration
Association. Unless an alternative locale is otherwise agreed to in writing by
the parties to this Agreement, the arbitration shall be conducted in the City of
Wilmington, Delaware. The arbitrator will apply Delaware law to the merits of
any dispute or claim, without reference to rules of conflict of law. Any award
rendered by the arbitrator shall provide the full remedies available to the
parties under the applicable law and shall be final and binding on each of the
parties hereto and their heirs, executors, administrators, successors and
assigns and judgment may be entered thereon in any court having jurisdiction. I
hereby consent to the personal jurisdiction of the state and federal courts
located in the State of Delaware for any action or proceeding arising from or
relating to any arbitration under this Agreement. The prevailing party in any
such arbitration shall be entitled to an award by the arbitrator of all
reasonable attorneys’ fees and expenses incurred in connection with the
arbitration. However, Delta will pay all fees associated with the American
Arbitration Association and the arbitrator. All parties must initial here for
this Section 12 to be effective:
                    [NAME]

6



--------------------------------------------------------------------------------



 



                       Robert L. Kight, Vice President – Compensation, Benefits
and Services Delta Air Lines, Inc.

     15. Injunctive Relief in Aid of Arbitration; Forum Selection. I hereby
acknowledge and agree that the provisions contained in Sections 8 through 13 of
this Agreement are reasonably necessary to protect the legitimate business
interests of Delta, and that any breach of any of these provisions will result
in immediate and irreparable injury to Delta for which monetary damages will not
be an adequate remedy. I further acknowledge that if any such provision is
breached or threatened to be breached, Delta will be entitled to seek a
temporary restraining order, preliminary injunction or other equitable relief in
aid of arbitration in any court of competent jurisdiction without the necessity
of posting a bond, restraining me from continuing to commit any violation of the
covenants, and I hereby irrevocably consent to the jurisdiction of the state and
federal courts of the State of Delaware, with venue in Wilmington, which shall
have jurisdiction to hear and determine any claim for a temporary restraining
order, preliminary injunction or other equitable relief brought against me by
Delta in aid of arbitration.
     16. Consequences of Breach. Furthermore, I acknowledge that, in partial
consideration for the payments and benefits described in the Merger Travel
Benefits and this Agreement, Delta is requiring that I agree to and comply with
the terms of Sections 8 through 11 and I hereby agree that without limiting any
of the foregoing, should I violate any of the terms of Sections 8 through 11
hereof, I will not be entitled to and shall not receive any benefits under the
Merger Travel Benefits; and (b) shall repay to Delta all amounts paid by Delta
on my behalf in connection with the Merger Travel Benefits.
     17. Tolling. I further agree that in the event the enforceability of any of
the restrictions as set forth in Sections 9, 10, or 11 of this Agreement are
challenged and I am not preliminarily or otherwise enjoined from breaching such
restriction(s) pending a final determination of the issues, then, if an
arbitrator finds that the challenged restriction(s) is enforceable, the time
period set forth in such Section(s) shall be deemed tolled upon the filing of
the arbitration or action seeking injunctive or other equitable relief in aid of
arbitration, whichever is first in time, until the dispute is finally resolved
and all periods of appeal have expired.
     18. Governing Law. Unless governed by federal law, this Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to principles of conflicts of laws of that State.
     19. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, I HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY MATTER ARISING OUT OF, UNDER, IN CONNECTION WITH, OR IN ANY
WAY RELATED TO THIS AGREEMENT. THIS INCLUDES, WITHOUT LIMITATION, ANY DISPUTE
CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL
OR WRITTEN), OR ACTION OF DELTA OR ME, OR ANY EXERCISE BY DELTA OR ME OF OUR
RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY RELATING TO THIS AGREEMENT.
I FURTHER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR DELTA TO
ISSUE AND ACCEPT THIS AGREEMENT.
     20. Validity; Severability. In the event that one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal, or
unenforceable in any respect, such holding shall not affect any other provisions
in this Agreement, but this Agreement shall be construed as if such invalid,
illegal, or unenforceable provisions had never been contained herein. The
invalidity, illegality or unenforceability of any provision or provisions of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect.
     21. Successors. This Agreement shall be binding upon, and inure to the
benefit of, me, and each of my heirs, administrators, representatives executors
and assigns. This Agreement shall be binding

7



--------------------------------------------------------------------------------



 



upon, and inure to the benefit of, Delta, and its successors, and past, current
and future fiduciaries, directors, shareholders, administrators, subsidiaries,
agents, employees and assigns.
     22. Headings and Captions. The headings and captions used in this Agreement
are for convenience of reference only, and shall in no way define, limit, expand
or otherwise affect the meaning or construction of any provision of this
Agreement.
     23. Entire Agreement. This Agreement sets forth the entire Agreement
between me and Delta concerning the Merger Travel Benefits and supersedes any
other written or oral agreement. No representations, statements, or inducements
have been made to me concerning this Agreement other than the representations
and statements contained and memorialized in this Agreement.
     IN WITNESS WHEREOF, Delta has executed this Agreement on the
                     day of [MONTH], [YEAR], and [NAME] has executed this
Agreement on the date indicated below.

                            [NAME]    
 
                Date:    
 
     
 
     
 
                          Robert L. Kight         Vice President – Compensation,
Benefits and Services         Delta Air Lines, Inc.    

8



--------------------------------------------------------------------------------



 



     Attachment C
ALLOWANCES

o   Tax Reimbursement Allowance. Annually, Delta will reimburse you the federal,
state and local income and employment taxes (as well as the taxes associated
with such reimbursement) on complimentary travel for you, your spouse, domestic
partner or travel companion, parents and children as defined in Delta’s
Nonrevenue Pass Policy as in effect on the Merger Date (“Eligible Family
Members”) and on complimentary travel under the Friends & Family Allowance (as
defined below) with an aggregate imputed value of up to the amounts set forth
below (the “Tax Reimbursement Allowance”):

              Tax Reimbursement Level   Allowance
CEO/President
  $ 25,000  
EVP
  $ 20,000  
SVP
  $ 17,500  
VP
  $ 15,000  

o   Friends & Family Allowance. In addition to the Tax Reimbursement Allowance,
you may provide annual complimentary travel with an aggregate imputed value up
to the amounts set forth below for persons who are not Eligible Family Members
(the “Friends & Family Allowance”):

              Friends & Family Level   Allowance
CEO/President
  $ 20,000  
EVP
  $ 15,000  
SVP
  $ 12,500  
VP
  $ 10,000  

9



--------------------------------------------------------------------------------



 



EXHIBIT D
WAIVER AND GENERAL RELEASE
FOR RETENTION PAYMENT
This AGREEMENT AND GENERAL RELEASE (the “Agreement”) is entered into by and
among the individual named on the signature page hereto (the “Executive”),
Northwest Airlines, Inc. (“Northwest”), and Delta Air Lines, Inc. (“Delta”).
WITNESSETH:
          WHEREAS, Executive has been employed by Northwest and is a party to
that certain Management Compensation Agreement dated as of
                                        ,                      and its amendment
dated as of April 15, 2008, by and between Northwest and Executive
(collectively, the “Northwest Compensation Agreement”);
          WHEREAS, Executive has accepted an offer of employment from Delta
pursuant to that certain letter agreement dated
                                        , 2008 by and between Delta and
Executive (the “Delta Offer Letter”);
          WHEREAS, in accordance with the Delta Offer Letter, Executive’s
employment with Delta will begin effective on the date of the consummation of
the merger contemplated by that certain Agreement and Plan of Merger by and
among Northwest, Delta and a wholly owned subsidiary of Delta (the “Merger”);
          WHEREAS, the execution of this Agreement by Executive is a condition
precedent to Executive receiving from Delta the retention payment set forth in
the Delta Offer Letter (the “Retention Payment”);
          WHEREAS, in exchange for the Retention Payment, Executive will execute
and comply fully with the terms of this Agreement; and
          WHEREAS, Executive (i) understands that in executing this Agreement
Executive is, inter alia, giving up rights and claims under the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. Section 621 et
seq. (the “ADEA”), and (ii) has been given a period of not less than twenty-one
(21) days within which to consider this Agreement.
          NOW, THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, Executive, Northwest and Delta agree and covenant as
follows:
1. Agreement. Executive desires to accept the Retention Payment being offered by
Delta pursuant to the Delta Offer Letter in exchange for Executive executing and
returning to Delta and not revoking this Agreement. Executive acknowledges and
agrees that he or she has carefully reviewed the provisions of the Delta Offer
Letter and this Agreement, believes that both the Delta Offer Letter and this
Agreement are in his or her best interest and Executive is entering into this
Agreement voluntarily and without coercion.

 



--------------------------------------------------------------------------------



 



2. Retention Payment. In exchange for voluntarily executing and returning this
Agreement to Delta and not revoking it during the Revocation Period (as defined
below), Delta will pay to Executive the Retention Payment set forth in the Delta
Offer Letter, subject to the required withholding and payment of all applicable
federal, state and local taxes and subject further to the terms and conditions
of the Delta Offer Letter, including without limitation Executive’s repayment
obligations set forth therein.
3. Termination of Northwest Compensation Agreement. Executive hereby agrees
that, in exchange for the benefits provided under the Delta Offer Letter,
including the Retention Payment, the Northwest Compensation Agreement, and all
rights and obligations of both parties thereunder, shall terminate and such
agreement shall be of no further force or effect.
4. General Waiver and Release. In exchange for the Retention Payment, Executive
hereby agrees as follows:
(a) Except for the rights and obligations provided by or arising under this
Agreement, the Delta Offer Letter, any Northwest compensation or benefit plan in
which Executive may have been eligible to participate from time to time, or any
right Executive may have to indemnification by Northwest or Delta, Executive
hereby releases, acquits, withdraws, retracts and forever discharges any and all
claims, causes of action in law or in equity, suits, judgments, debts, liens,
contracts, agreements, promises, liabilities, demands, damages, losses, costs,
expenses, or disputes, known or unknown, fixed or contingent, which I now have
or may have hereafter, directly or indirectly, personally or in a representative
capacity, against Delta, Northwest Airlines Corporation, Northwest Airlines,
Inc., including their predecessors and successors, and their subsidiaries and
affiliates and all of each entity’s respective current and former
administrators, fiduciaries, parents, subsidiaries, plans, affiliates, members
of the Boards of Directors, officers, directors, shareholders, representatives,
agents, employees, plan administrators, contractors, and all persons acting
through or in connection with Delta, Northwest Airlines Corporation, Northwest
Airlines, Inc. or their current and former predecessors, successors,
subsidiaries, and affiliates (each a “Released Party” and collectively the
“Released Parties”) by reason of any matter, conduct, claim, event, act,
omission, cause or thing whatsoever, from the beginning of time to, and
including, the date of execution of this Agreement. This general release
includes, but is not limited to, all claims, manner of actions, and causes of
action, known or unknown, fixed or contingent, which arise under Title VII of
the Civil Rights Act of 1964, as amended; The Age Discrimination in Employment
Act of 1967, as amended; The Americans with Disabilities Act of 1990; The
Rehabilitation Act of 1973, as amended; The Worker Adjustment and Retraining
Notification Act; 42 U.S.C. §§ 1981 through 1988; the Employee Retirement Income
Security Act of 1974, as amended; Executive Order 11246, as amended; the Equal
Pay Act of 1963, as amended; any federal, state, or local statute, ordinance, or
regulation providing protection for employees who report suspected violations of
law or regulation; any other federal, state or local statute, ordinance, or
regulation respecting discriminatory hiring or employment practices based on
protected class status or respecting any other employment practices requirements
or protections (except for wage or leave benefits that may not be waived);
common law claims of intentional or negligent infliction of emotional distress,
defamation, negligent hiring, breach of contract, quasi-contract or
implied-in-law contract, breach of the covenant of good faith and fair dealing,
promissory estoppel, negligence, or wrongful termination of employment; and all
other claims of any type or nature, including any claim in contract or tort, and
any claim for equitable relief, money damages (including compensatory and
punitive damages) and attorneys’ fees and costs associated with any such alleged
claim. All the forgoing terms in

- 2 -



--------------------------------------------------------------------------------



 



this Subsection (a) of this Section are hereinafter referred to individually and
in the aggregate as the “General Release”. Executive understands and intends
that this General Release shall discharge all claims against the Released
Parties to the extent permitted by law, but shall not discharge claims arising
out of any events which may occur after the date of execution of this Agreement.
(b) Executive acknowledges, agrees and hereby stipulates to the following:
(i) during my employment with Northwest, Executive was allowed to take all leave
and afforded all other rights to which he or she was entitled under the Family
and Medical Leave Act (“FMLA”), the Uniformed Services Employment and
Reemployment Rights Act (“USERRA”), or any other applicable federal, state, or
local law providing for an employee’s leave of absence for medical, family,
civic, child-care, parental, military service, court, or volunteer related
reasons (“Leave Law”); and (ii) Northwest has not in any way interfered with,
restrained, or denied Executive’s exercise of (or attempt to exercise) any right
under the FMLA, the USERRA, or any other applicable federal, state, or local
Leave Law, nor terminated or otherwise discriminated against him or her for
exercising (or attempting to exercise) any such rights.
(c) Executive understand that this General Release shall discharge all claims
against the Released Parties to the extent permitted by law, but shall not
prohibit Executive from filing a charge or claim with any local, state, or
federal administrative agency or cooperating in any investigation conducted by
any local, state, or federal administrative agency to the extent that filing
such charge or claim or cooperation with the investigation by any governmental
agency cannot be waived by me as a matter of law. Nevertheless, Executive
understands and agrees that through this General Release Executive waives all
claims and rights to monetary or other recovery for any legal claims against
Released Parties to the fullest extent permitted by law.
(d) Except as necessary to enforce the terms of this Agreement and subject to
Subsection (c) of this Section, Executive agree that neither Executive, nor
anyone acting on his or her behalf, will sue any Released Party based on any
claim released under this Agreement. In the event that Executive sues, or anyone
acting on his or her behalf sues, any Released Party based on any claim released
under this Agreement, Executive will hold each Released Party harmless from any
claim asserted in such lawsuit, as well as all costs and expenses, including
attorneys’ fees, arising from the defense of such claim, and will accept no
payment or other benefit as a result of such lawsuit or any settlement thereof..
(e) Executive executes this Agreement with full knowledge and understanding that
there may be issues, actions, claims, and matters that are not now known by
Executive and that any payment or benefits conferred in consideration of this
Agreement are accepted as final. Executive executes this Agreement understanding
and acknowledging the significance and consequences of waiving such unknown
issues, actions, claims, and matters. Thus, for the purpose of implementing a
full and complete release and discharge of the Released Parties, Executive
hereby expressly acknowledges that the General Release set forth in Subsection
(a) of this Section is intended to and does include and discharge, without
limitation, all issues, actions, claims, and matters that Executive does not
know about, or suspect to exist, at the date of the execution of this Agreement
and that this Agreement contemplates the extinguishment of all such issues,
actions, claims, and matters.

- 3 -



--------------------------------------------------------------------------------



 



(f) Executive represents and agrees that Executive is not aware of any acts
committed by the Released Parties that violate any federal, state, or local
statute, code, ordinance, regulation, or any other applicable law.
5. No Admissions. This Agreement is not to be construed in any way as an
admission by any of the Released Parties that they have violated any federal,
state, or local law, ordinance, regulation, or policy.
6. ADEA Waiver. Executive understands that there may be numerous, valuable
rights under federal, state and local law, including rights under the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq.,
which Executive is waiving by executing this Agreement. In connection with this,
Executive hereby certifies that:
(a) This Agreement is written in a manner that is understandable to Executive;
(b) Executive is receiving valuable consideration under the Delta Offer Letter
to which Executive would not otherwise be entitled;
(c) Executive has been advised in writing to consult with an attorney prior to
executing this Agreement;
(d) Executive understands that this Agreement is a general release of Northwest,
Delta and the other Released Parties from any past or existing claim or
potential claim;
(e) Executive has been given a period of twenty-one (21) days in which to
consider whether to sign this Agreement and to consult with an attorney,
accountant, tax advisor, spouse, or any other person. Executive has either used
this full twenty-one (21) day period to consider this Agreement, or have
voluntarily chosen to execute this Agreement before the end of that period;
(f) Executive understands he or she has fifteen (15) calendar days after signing
this Agreement to revoke this Agreement (the “Revocation Period”). To revoke
this Agreement, Executive must notify Delta of the intent to revoke through a
signed statement delivered to Robert L. Kight, Vice President — Compensation and
Benefits, Delta Air Lines, Inc., ATG Department 948, 1030 Delta Blvd., Atlanta,
Georgia 30354-6001, or to such other person and address as Delta may designate
in writing, on or before the last day of the Revocation Period. Executive
acknowledges that this Agreement will not take effect until the day after the
Revocation Period has expired, provided that Executive has not exercised his or
her revocation right. If Executive revokes this Agreement, this Agreement shall
immediately be void and of no further force or effect and Executive will not
receive the Retention Payment; otherwise, this Agreement will be fully effective
and enforceable as of the day after the Revocation Period.
7. Trade Secrets. Executive hereby acknowledges that, during the term of his or
her employment with Northwest, Executive had access to and acquired knowledge of
secret, confidential and proprietary information regarding, Northwest and its
business that fits within the definition of “trade secrets” under the law of the
State of Minnesota, including, without limitation, information regarding
Northwest’s present and future operations, its financial operations, marketing
plans and strategies, alliance agreements and relationships, its compensation
and incentive programs for employees, and the business methods used by Northwest
and its employees, and other information which derives economic value, actual or
potential, from not

- 4 -



--------------------------------------------------------------------------------



 



being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy (each, a “Trade Secret”). Executive hereby agrees that, for
so long as such information remains a Trade Secret as defined by Minnesota law,
Executive will hold in a fiduciary capacity for the benefit of Northwest and
Delta, and shall not directly or indirectly make use of, on his or her own
behalf or on behalf of others, any Trade Secret, or transmit, reveal or disclose
any Trade Secret to any third person, concern or entity. Nothing in this
Agreement is intended, or shall be construed, to limit the protections of any
applicable law protecting trade secrets.
8. Confidential or Proprietary Information. Executive further agrees that he or
she will hold in a fiduciary capacity for the benefit of Northwest and Delta,
and, during the two year period beginning on the date Executive signs this
Agreement (the “Effective Date”), shall not directly or indirectly disclose to
any third party, any Confidential or Proprietary Information, as defined
hereinafter, that Executive may have acquired (whether or not developed or
compiled by Executive and whether or not Executive was authorized to have access
to such Confidential or Proprietary Information) during the term of, in the
course of, or as a result of Executive’s employment by Northwest. Subject to the
provisions set forth below, the term “Confidential or Proprietary Information”
as used in this Agreement means the following secret, confidential and
proprietary information of Northwest not otherwise included in the definition of
Trade Secret: all marketing, alliance, advertising and sales plans and
strategies; all pricing information; all financial, advertising and product
development plans and strategies; all compensation and incentive programs for
employees; all alliance agreements, plans and processes; all plans, strategies,
and agreements related to the sale of assets; all third party provider
agreements, relationships, and strategies; all business methods and processes
used by Northwest and its employees; all personally identifiable information
regarding Northwest employees, contractors and applicants; and all lists of
actual or potential customers or suppliers maintained by Northwest. The term
“Confidential and Proprietary Information” does not include information that has
become generally available to the public by the act of one who has the right to
disclose such information. Nothing in this Agreement is intended, or shall be
construed, to limit the protections of any applicable law protecting
confidential or proprietary information.
9. Non-Solicitation Agreement. During the one-year period following the
Effective Date, Executive will not directly or indirectly (on his or her own
behalf or on behalf of any other person, company, partnership, corporation or
other entity), employ or solicit for employment any individual who is a
management or professional employee of Northwest, Delta or their respective
affiliates for employment with any entity or person other than Northwest, Delta
or their respective affiliates, or solicit, encourage or induce any such person
to terminate their employment with Northwest, Delta or their respective
affiliates.
10. Non-Competition Agreement. Executive acknowledges that Delta competes in a
worldwide passenger air travel market, and Delta’s business plan is increasingly
international in scope.  Executive also acknowledges that although Delta’s
business plan focuses on international air travel as a critical component, Delta
will continue to provide primarily domestic air travel service.  Executive
acknowledges that the airlines listed below are particular competitors to Delta
in the domestic or international market, and employment or consulting with any
of the listed carriers would create more harm to Delta than relative to
Executive’s possible employment or consulting with other air passenger carriers
or air cargo carriers.  Executive agrees that the restrictions placed on me
under this paragraph will not prevent him or her from earning a livelihood,
given the large number of worldwide and domestic passenger and cargo air
carriers not included in the list below. During the one-year period following
the Effective Date, Executive

- 5 -



--------------------------------------------------------------------------------



 



will not on his or her own behalf or on behalf of any person, firm, partnership,
association, corporation or business organization, entity or enterprise, provide
the same or substantially similar services, as an employee, consultant, partner,
or in any other capacity, to any of the following entities, which Executive
hereby acknowledges are all competitors of Delta: AMR Corporation, American
Airlines, Inc., Continental Airlines, Inc., Southwest Airlines Co., UAL
Corporation, United Air Lines, Inc., US Airways Group, Inc., US Airways, Inc.,
JetBlue Airways Corporation, AirTran Holdings, Inc., or AirTran Airways, Inc.,
(individually and collectively, the “Competitor”).
11. Arbitration. Executive hereby agrees that, except as expressly set forth
below, all disputes and any claims arising out of or under or relating to this
Agreement, including without limitation any dispute or controversy as to the
validity, interpretation, construction, application, performance, breach or
enforcement of this Agreement or any of its terms, shall be submitted for, and
settled by, mandatory, final and binding arbitration in accordance with the
Commercial Arbitration Rules then prevailing of the American Arbitration
Association. Unless an alternative locale is otherwise agreed to in writing by
the parties to this Agreement, the arbitration shall be conducted in the City of
Wilmington, Delaware. The arbitrator will apply Delaware law to the merits of
any dispute or claim, without reference to rules of conflict of law. Any award
rendered by the arbitrator shall provide the full remedies available to the
parties under the applicable law and shall be final and binding on each of the
parties hereto and their heirs, executors, administrators, successors and
assigns and judgment may be entered thereon in any court having jurisdiction.
Executive hereby consents to the personal jurisdiction of the state and federal
courts located in the State of Delaware for any action or proceeding arising
from or relating to any arbitration under this Agreement. The prevailing party
in any such arbitration shall be entitled to an award by the arbitrator of all
reasonable attorneys’ fees and expenses incurred in connection with the
arbitration. However, Northwest will pay all fees associated with the American
Arbitration Association and the arbitrator. All parties must initial here for
this Section 7 to be effective:
                                          [Name]
                                           Northwest Airlines, Inc.
                                         Delta Air Lines, Inc.
12. Injunctive Relief in Aid of Arbitration; Forum Selection. Executive hereby
acknowledges and agrees that the provisions contained in Sections 7, 8, 9 and 10
of this Agreement are reasonably necessary to protect the legitimate business
interests of Northwest and Delta, and that any breach of any of these provisions
will result in immediate and irreparable injury to either or both of them for
which monetary damages will not be an adequate remedy. Executive further
acknowledges that if any such provision is breached or threatened to be
breached, either Northwest or Delta will be entitled to seek a temporary
restraining order, preliminary injunction or other equitable relief in aid of
arbitration in any court of competent jurisdiction without the necessity of
posting a bond, restraining Executive from continuing to commit any violation of
the covenants, and Executive hereby irrevocably consents to the jurisdiction of
the state and federal courts of the State of Delaware, with venue in Wilmington,
which shall have jurisdiction to hear and determine any claim for a temporary
restraining order, preliminary injunction or other equitable relief brought
against Executive by Northwest or Delta in aid of arbitration.
13. Consequences of Breach. Furthermore, Executive acknowledges that, in partial
consideration for the Retention Payment, Delta is requiring that Executive agree
to and comply with the terms of Sections 7 through 10 hereof and Executive
hereby agrees that, without limiting any of the foregoing, should Executive
violate any of the terms of Sections 7 through 10 hereof,

- 6 -



--------------------------------------------------------------------------------



 



Executive: (a) will not be entitled to and shall not receive any benefits under
the Delta Offer Letter or any other Delta compensation or benefit plan or
arrangement, and (b) shall repay to Delta the full amount of the Retention
Payment.
14. Tolling. Executive further agrees that in the event the enforceability of
any of the restrictions as set forth in Sections 8, 9 or 10 of this Agreement
are challenged and Executive is not preliminarily or otherwise enjoined from
breaching such restriction(s) pending a final determination of the issues, then,
if an arbitrator finds that the challenged restriction(s) is enforceable, the
time period set forth in such Section(s) shall be deemed tolled upon the filing
of the arbitration or action seeking injunctive or other equitable relief in aid
of arbitration, whichever is first in time, until the dispute is finally
resolved and all periods of appeal have expired.
15. Governing Law. Unless governed by federal law, this Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to principles of conflicts of laws of that State.
16. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, EXECUTIVE
HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES THE RIGHT TO A TRIAL BY
JURY IN CONNECTION WITH ANY MATTER ARISING OUT OF, UNDER, IN CONNECTION WITH, OR
IN ANY WAY RELATED TO THIS AGREEMENT. THIS INCLUDES, WITHOUT LIMITATION, ANY
DISPUTE CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER
VERBAL OR WRITTEN), OR ACTION OF NORTHWEST, DELTA OR EXECUTIVE, OR ANY EXERCISE
BY NORTHWEST, DELTA OR EXECUTIVE OF THEIR RESPECTIVE RIGHTS UNDER THIS AGREEMENT
OR IN ANY WAY RELATING TO THIS AGREEMENT. I FURTHER ACKNOWLEDGE THAT THIS WAIVER
IS A MATERIAL INDUCEMENT FOR DELTA TO ISSUE AND ACCEPT THIS AGREEMENT.
17. No Statements. Executive agrees that he or she will not make any oral or
written statement to the news media, in any public forum, or to any business
competitive with Northwest or Delta concerning any actions or inactions by
Northwest or Delta, or any of their respective present or former subsidiaries or
affiliates or any of their respective present or former officers, directors or
employees, relative to Northwest’s or Delta’s compliance with any state, federal
or local law or rule. Executive further agrees that he or she will not make any
oral or written statement or take any other action which disparages or
criticizes Northwest or Delta, or any of their respective present or former
subsidiaries or affiliates or any of their respective present or former
officers, directors or employees, including, but not limited to any such
statement which damages Northwest’s or Delta’s good reputation or impairs their
respective normal operations. Executive further agrees that he or she will not
initiate or solicit claims against Northwest or Delta, or otherwise directly or
indirectly encourage or support any claim that has been or in the future is
asserted by a third party against Northwest or Delta.
18. Validity; Severability. In the event that one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal, or
unenforceable in any respect, such holding shall not affect any other provisions
in this Agreement, but this Agreement shall be construed as if such invalid,
illegal, or unenforceable provisions had never been contained herein. The
invalidity, illegality or unenforceability of any provision or provisions of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect.

- 7 -



--------------------------------------------------------------------------------



 



20. Entire Agreement. This Agreement sets forth the entire Agreement between
Executive, Northwest and Delta and supersedes any other written or oral
agreement. No representations, statements, or inducements have been made to
Executive concerning this Agreement other than the representations and
statements contained and memorialized in this Agreement.

- 8 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Northwest and Delta have each executed this Agreement on the
                     day of                                         ,
                    , and [Name] has executed this Agreement on the date
indicated below.

                              (Employee signature)    
 
  Name:        
 
           
 
  Date:        
 
           
 
           
 
           
 
                          Robert L. Kight         Vice President — Compensation
and Benefits         Delta Air Lines, Inc.    
 
                            Michael J. Becker         Executive Vice President
and Chief Operating Officer         Northwest Airlines, Inc.    

 
 
 
 
 

- 9 -



--------------------------------------------------------------------------------



 



EXHIBIT E
Definition of Good Reason
Good Reason” means any of the following which occur without the affected
employee’s express written consent:

  (i)   prior to a Change in Control, (as defined in the Delta Air Lines, Inc.
2007 Performance Compensation Plan) in the case of an employee who is an
Executive Vice President or more senior executive of the Company, a diminution
or other reduction of such employee’s authorities, duties or responsibilities,
other than an insubstantial and inadvertent act that is promptly remedied by the
Company after written notice by such employee to the Chief Executive Officer of
the Company;     (ii)   following a Change in Control, in the case of any
employee, a diminution or other reduction of such employee’s authorities, duties
or responsibilities, other than an insubstantial and inadvertent act that is
promptly remedied by the Company or an Affiliate (as defined in the Delta Air
Lines, Inc.2007 Performance Compensation Plan) after written notice by such
employee to the Chief Executive Officer of the Company;     (iii)   prior to a
Change in Control, the employee’s office is relocated by more than 50 miles and
the relocation would place the employee in a position of reduced status and
importance within the Company or an Affiliate generally;     (iv)   following a
Change in Control, the employee’s office is relocated by more than 50 miles;    
(v)   a reduction of employee’s base salary or incentive compensation
opportunities, in either case other than pursuant to a uniform percentage salary
reduction for similarly situated executives (or, following a Change in Control,
all full-time domestic employees not subject to a collective bargaining
agreement);     (vi)   the Company does not keep in effect compensation,
retirement, health and welfare benefits, or perquisite programs under which the
employee receives benefits substantially similar, in the aggregate, to those in
effect prior to a reduction (other than a reduction pursuant to an equivalent
reduction in such benefits for similarly situated employees (or, following a
Change in Control, all full-time domestic employees who are not subject to a
collective bargaining agreement)); or     (vii)   a material breach by the
Company or an Affiliate of any binding obligation to the employee relating to a
material term of the employee’s employment, including but not limited to,
indemnification or any failure of a successor to the Company to assume and agree
to perform such obligation.



 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing: (A) the Merger will not be considered a Change in
Control; (B) any Award made to an employee under the Merger Award Program (MAP),
any other equity-based awards or other incentive compensation awards made to an
employee by any of Delta, NWA or any Affiliate prior to the closing of the
Merger, and any retention payment or special travel benefits provided to an
employee as a result of his or her initial employment with Delta or any
Affiliate will be ignored for purposes of determining whether the employee has
suffered a reduction that constitutes Good Reason under subsection (v) or
(vi) above; (C) as to any employee, an event described in subsections
(i) through (vii) above shall constitute Good Reason only if such employee gives
the Company written notice of intent to resign and the reasons therefore within
ninety (90) days of the occurrence of such event; (D) no event described in
subsections(i) through (vii) which is curable shall constitute Good Reason if
such event is cured by the Company or an Affiliate within ten (10) days of the
employee’s notice, given in accordance with (C) above; and (E) absent a cure by
the Company or an Affiliate as described in (D) above, the employee must
separate from service prior to the end of the 180 period beginning with the
event that constituted Good Reason.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
     Gross-Up Payments. If applicable, the Company shall pay you an additional
lump sum payment (the “Gross-Up Payment”), in cash, equal to the amounts, if
any, described below:
     (i) Subject to sub-section (ii) below, if any portion of the Retention
Payment and other payments described within the section of the letter entitled
“Retention Payment and Waiver of Rights under Certain NWA Agreements”, when
taken together with any payment under any other agreement with or plan of the
Company (in the aggregate “Total Payments”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are collectively referred to as the “Excise Tax”),
then you shall be entitled to an additional amount such that after payment by
you of all such your applicable federal, state and local taxes, including any
Excise Tax, imposed upon such additional amount, you will retain an amount
sufficient to pay the Excise Tax imposed on the Total Payments (provided that
the Gross-Up Payment to be made under this provision and any other similar gross
up payment made under any similar Excise Tax reimbursement provision included in
any other agreement with, or plan of, the Company shall not, when taken as an
aggregate, exceed the Gross-Up Payment).
     (ii) Notwithstanding the provisions of sub-section (i) above, if it shall
be determined that you would be entitled to a Gross-Up Payment, but that the
Total Payments would not be subject to the Excise Tax if the Total Payments were
reduced by an amount that is less than 10% of the portion of the Total Payments
that would be treated as “parachute payments” under Section 280G of the Code,
then the amounts payable to you shall be reduced (but not below zero) to the
maximum amount that could be paid to you without giving rise to the Excise Tax
(the “Safe Harbor Cap”), and no Gross-Up Payment shall be made to you. Such
reduction of the amounts payable to the Safe Harbor Cap, if applicable, shall be
made by reducing payments comprising the Total Payments in such order as elected
by you.
The amounts payable under this Section shall be paid by the Company as soon as
practicable (but in no event more than 30 days) after the occurrence of the
events giving rise to your right to payment hereunder.
     Determinations. In the event of a Change in Control, all determinations
required to be made as described above, including the amount of the Gross-Up
Payment, whether a payment is required hereunder, and the assumptions to be used
in determining the Gross-Up Payment, shall be made by the nationally recognized
accounting firm generally used by the Company as its financial auditor (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and you within twenty (20) business days of the receipt of notice
from you that there has been an event giving rise to the right to benefits
hereunder, or such earlier time as is requested by the Company. In the event
that the Accounting Firm is serving as accountant or auditor for a person
effecting the Change in Control or is otherwise unavailable, you may appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company.
     Subsequent Redeterminations. Unless requested otherwise by the Company, you
must use reasonable efforts to contest in good faith any subsequent
determination by the Internal

 



--------------------------------------------------------------------------------



 



Revenue Service that you owe an amount of Excise Tax greater than the amount
previously determined hereunder; provided, however, that you shall be entitled
to reimbursement by the Company of all fees and expenses reasonably incurred by
you in contesting such determination. In the event the Internal Revenue Service
or any court of competent jurisdiction determines that you owe an amount of
Excise Tax that is either greater or less than the amount previously taken into
account and paid hereunder, the Company shall promptly pay to you, or you shall
promptly repay to the Company, as the case may be, the amount of such excess or
shortfall. In the case of any payment that the Company is required to make to
you pursuant to the preceding sentence (a “Later Payment”), the Company shall
also pay to you an additional amount such that after payment by you of all your
applicable federal, state and local taxes on such additional amount, you will
retain an amount sufficient to pay the total of your applicable federal, state
and local taxes arising due to the Later Payment. In the case of any repayment
of Excise Tax that you are required to make to the Company pursuant to the
second sentence of this paragraph, you shall also repay to the Company the
amount of any additional payment received by you from the Company in respect of
applicable federal, state and local taxes on such repaid Excise Tax, to the
extent that you are entitled to a refund of (or has not yet paid) such federal,
state or local taxes.

 